Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment filed 10/12/2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2020, 3/29/2021, 7/09/2021, 10/04/2021 are being considered by the examiner.

Claim Objections
Claims 1-3 are objected to because of the following informalities: 
Claim 1 line 42: "the interface" should be changed to -- an interface -- to provide antecedent basis.
Claim 1 lines 44 and 45: "the derivative" and "the boundary" should be changed to -- a derivative -- and -- a boundary -- to establish antecedent basis.
Claim 2: "the height" should be changed to -- a height -- to provide antecedent basis.
Claim 2: "the interface " should be changed to -- an interface -- to provide antecedent basis.
Claim 3: "the derivative  of the difference between the angle of incidence of each principal light ray and the critical angle" should be changed to -- a derivative of a difference 
Appropriate correction is required. The examiner believes all corrections have been pointed but respectfully requests the applicant to additionally review the claim limitations to provide proper antecedence basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner is interpreting the limitation as the width or diameter is less than 50 microns.
Regarding claim 16, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner is interpreting the limitation "the distance between the first and second outer interfaces at the second end of the catadioptric optical element is less than".


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 12, 14-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodgate et al. (US 2017/0102127) (hereinafter Woodgate).
Re claim 1: Woodgate discloses an illumination apparatus, comprising: a plurality of LEDs (16, fig. 1), the plurality of LEDs (16) being arranged in an LED array (see fig. 9), wherein the LEDs (16) of the plurality of LEDs are micro-LEDs (microscopic LEDs, see para [0099]); a catadioptric optical structure (49, fig. 9) aligned with the LEDs (16) of the plurality of LEDs to provide a directional light output distribution (upward direction, fig. 9), the directional light output distribution being of light output from the LEDs (16) of the plurality of LEDs (16); wherein the catadioptric optical structure (49) comprises a plurality of catadioptric optical elements (three elements 49, fig. 9) arranged in a catadioptric optical element array (array of 49, fig. 9), each of the catadioptric optical elements (49) of the plurality of catadioptric optical elements (49) aligned in correspondence (see fig. 9) with a respective one or more of the LEDs (16) of the plurality of LEDs (16), each of the LEDs (16) of the plurality of LEDs (16) being 

    PNG
    media_image1.png
    373
    715
    media_image1.png
    Greyscale

Re claim 2: Woodgate discloses a height from the first end of the first and second outer interfaces (bottom end of 97 of left and right surfaces 95, fig. 9) increases monotonically between the first and second end of the catadioptric optical element (height gradually increases to form curved surface, fig. 9); the tilt angle with respect to the optical axis (see annotated fig. 9) of an interface normal of each of the first and second cross-sectional outer interfaces (left and right surfaces of 45, fig. 9) increases (angle increases as curvature increases, fig. 9) monotonically between the first and second end of each catadioptric optical element (top and bottom end of 83 and 97, fig. 9).  

Re claim 3: Woodgate discloses principal light output rays (rays output by 16, fig. 1) from the respective aligned LEDs are provided at the first end (bottom end of 97, fig. 10) and at the optical axis of the respective catadioptric optical element (see fig. 9), are transmitted through an inner interface (47, fig. 10), and are incident on a cross-sectional outer interface (interface of 

Re claim 8: Woodgate discloses the first outer interface region (lower half region of 45, fig. 9) is arranged between the first end (bottom end 97, fig. 9) and the second outer interface region (upper half region of 45, fig. 9) and the second outer interface region (upper half region of 45, fig. 9) is arranged between the second end (top end of 83, fig. 9) and the first outer interface region (lower half region of 45).  

Re claim 9: Woodgate discloses the third transparent material (material of 101, fig. 10)  is arranged to fill the region between the first cross-sectional outer interface (left surface of 45, fig. 9) of a first catadioptric optical element (left 49, fig. 9) and the second cross-sectional outer interface (right surface of 45, fig. 9) of an adjacent catadioptric optical element (middle 49, fig. 9) of the plurality of catadioptric optical elements (49) and between the first and second end of the respective catadioptric optical elements (top and bottom ends of 83 and 97, fig. 9).  

Re claim 10: Woodgate discloses the third transparent material (material of 101, fig. 10) is formed as a layer (layer of 101, fig. 9) on the first and second cross-sectional outer interfaces (left and right surfaces of 45, fig. 9) of the plurality of catadioptric optical elements (49, fig. 9). 

Re claim 12: Woodgate discloses gas and/or water vapour barrier layers (layer of 102, fig. 9) are formed between the plurality of LEDs (16, fig. 1) and outer surfaces of the illumination apparatus (outer surface 83, fig. 9).

Re claim 14: Woodgate teaches the LEDs (42, fig. 9) are from a monolithic wafer (monolithic wafer, see para [0133]) arranged in an array (see fig. 9)with their original monolithic wafer positions and orientations relative to each other preserved; and wherein in at least one direction (horizontal direction, fig. 9), for at least one pair of the plurality of LEDs (left and right LED 42, fig. 9) in the at least one direction (horizontal direction, fig. 9), for each respective pair there was at least one respective LED (middle LED 42, fig. 9) in the monolithic wafer (see para [0133]) that was positioned in the monolithic wafer between the pair of LEDs (left and right LED 42) in the at least one direction and that is not positioned between them in the array of LEDs (see fig. 16).  

Re claim 15: As best understood, Woodgate discloses the LEDs (16, fig. 1) of the plurality of LEDs (see fig. 9) are micro-LEDs (microscopic LEDs, see para [0099]) of width or diameter is less than 50 microns (thickness of less than 10 micrometres, see para [0117]).  

Re claim 17: As best understood, Woodgate discloses the first refractive index is greater than 1.49 (1.56, see para [0113]), and the third refractive index is less than 1.42 (1.4, see para [0113]).  



Re claim 19: Woodgate discloses a direct display apparatus comprising a switchable illumination apparatus of claim 1 (see rejection of claim 1) (switching, see para [0137]); and a control circuit (control circuit, see para [0151]) comprising means to drive the plurality of LEDs (16, fig. 1) with image pixel data (see para [0153]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Woodgate et al. (US 2017/0102127) in view of Sun et al. (US 2014/0316742) (hereinafter Sun).
Re claim 5: Woodgate teaches the first outer interface region (region of left 45, fig. 9) is arranged to reflect principal light output rays (reflective surface 45, see para [0114]) and the second outer interface region (region of right 45, fig. 9) is arranged to reflect principal light output rays (reflective surface 45, see para [0114]).  
However, Woodgate fails to teach the first outer interface region is arranged to reflect principal light output rays in off-axis directions and the second outer interface region is arranged to reflect principal light output rays in on-axis directions.  

Therefore, in view of Sun, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the reflection angles where the first outer interface region is arranged to reflect principal light output rays in off-axis directions and the second outer interface region is arranged to reflect principal light output rays in on-axis directions, in order to adjust the light output distribution.

Re claim 6: Woodgate teaches the principal rays are reflected by total internal reflection (total internal reflection, see para [0114]) at the cross-sectional outer interfaces (left and right surfaces of 45, fig. 9) between the first and second end (top and bottom ends of 97 and 83, fig. 9) of each catadioptric optical element (45, fig. 9).

Re claim 7: Woodgate fails to teach in the first outer interface region, reflected principal light rays are output through the second end in directions different to the optical axis direction and in the second outer interface region reflected principal light rays are output through the second end substantially parallel to the optical axis.  
Sun teaches wherein in the first outer interface region (P2, fig. 5b), reflected principal light rays are output through a second end (top end of 3, fig. 5b) in directions different to the optical axis direction (A, fig. 5b) and in the second outer interface region (P1, fig. 5b) reflected principal light rays are output through the second end (top end of 3) substantially parallel to the optical axis (see fig. 5b).
.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Woodgate et al. (US 2017/0102127).
Re claim 11: Woodgate teaches a filler material (102, fig. 9) with a fourth refractive index (index of reflective material, see para [0129]) is arranged to fill the region between the third transparent material (101) formed as a layer on the first and second cross-sectional outer interfaces (left and right surfaces of 45, fig. 9).  
Woodgate discloses the claimed invention except for a filler material with a fourth refractive index different to the third refractive index.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the filler material or the third refractive index material where the fourth refractive index different to the third refractive index to change the light output angles, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).


However, Woodgate fails to teach the distance is less than 200 microns.  
It would have been an obvious matter of design choice to change to the distance of the first and second outer interfaces at the second end of the catadioptric optical element to be less than 200 microns to reduce the overall width of the catadioptric optical structure, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woodgate et al. (US 2017/0102127) in view of Epstein (US 2007/0236628).
Re claim 13: Woodgate fails to teach the micro-LEDs are organic LEDs.
Epstein teaches the micro-LEDs are organic LEDs (organic LEDs, see para [0030]).
Therefore, in view of Epstein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the micro-LEDs with organic LEDs, in order to reduce the cost of the illumination apparatus.

Re claim 20: Woodgate teaches a backlit display apparatus comprising the illumination apparatus of claim 1 (see rejection of claim 1).
However, Woodgate fails to teach a spatial light modulator.

Therefore, in view of Epstein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a spatial light modulator such as a liquid display panel, in order to change the light output and image of the display.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art taken as a whole does not show nor suggest wherein the difference between the angle of incidence of each principal light ray and the critical angle is a constant across the first outer interface region and the difference between the angle of incidence of each principal light ray and the critical angle monotonically increases across the second outer interface region as specifically called for in the claimed combinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tseng (US 2013/0194812), Ing et al. (US 8,721,115), Noh et al. (US 2006/0221611) disclose a similar illumination apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/            Primary Examiner, Art Unit 2875